Citation Nr: 0031955	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  98-15 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to an increased rating for residuals of left 
radius fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the RO 
that denied a claim of entitlement to an increased rating for 
residuals of left radius fracture.  

In an informal hearing presentation of November 2000, the 
veteran's representative raised the issue of whether there 
was clear and unmistakable error in an August 12, 1948 rating 
decision.  This issue has not yet been addressed by the RO 
and is referred for appropriate action.


REMAND

The veteran's service-connected disability has been evaluated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5213 (2000).  The rating criteria of § 4.71a require 
that, in all forearm and wrist injuries, multiple impaired 
finger movements due to tendon tie-up, muscle, or nerve 
injury, are to be separately rated and combined, with the 
combined rating not to exceed the rating for loss of use of 
the hand.  See Note, 38 C.F.R. § 4.71a, Diagnostic Code 5213 
(2000).  

The Board also notes that, in DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) held that criteria which provide 
a rating on the basis of loss of range of motion require 
consideration of 38 C.F.R. §§ 4.40 and 4.45 (regulations 
pertaining to functional loss of the joints due to pain, 
etc.).  Therefore, to the extent possible, the degree of 
additional debility caused by functional losses such as pain, 
weakened movement, excess fatigability, or incoordination, 
should be noted in terms consistent with applicable rating 
criteria.  DeLuca, supra.  

When the veteran was examined by VA in February 1998, there 
was no pain or tenderness of the left forearm.  There was a 1/4 
inch decreased girth with proximal distal radial scars from 
surgical pin tracts barely visible.  X-ray of the left 
forearm revealed an old healed fracture of the radius.  
Degenerative joint disease changes at the elbow joint and 
some deformity of the radius due to the old fracture were 
noted.  The diagnosis was status-post fracture, left forearm, 
with residual symptomatic arthrofibrosis and degenerative 
joint disease with residual atrophy.  The examiner opined 
that, considering the veteran's history and physical 
examination, the veteran had evidence of functional problems 
of fatigability, lack of endurance, weakness, and 
incoordination with lack of endurance, with objective 
findings to substantiate further problems with use.  

When examined by VA in March 1999, the veteran complained of 
restricted range of motion and fatigability.  Examination of 
the left forearm revealed mild atrophy with reduced girth, 
approximately 1/2 inch.  Supination was limited in the left 
hand to 30 degrees.  Status-post fracture of the left forearm 
with restricted range of motion was diagnosed. 

A VA examiner reviewed the claims file and provided an 
opinion in June 1999 that the residuals of the fracture are 
restricted supination.  It was opined that restriction of 
finger motion was not due to the fracture of the radius or 
sequelae thereof.  The examiner noted that another examiner's 
findings indicating approximately equal loss of motion in the 
digits of both hands suggested that the finger problem was an 
aging phenomenon unrelated to previous trauma.  The examiner 
opined that advanced degeneration of the first 
carpometacarpal joint of the left hand was an aging process, 
unrelated to the fracture of the radius.

In contrast to the VA examination reports, a private 
physician in November 2000 indicated that the veteran's 
service-connected disability was much worse.  The physician 
opined that the veteran's advanced osteoarthritis of the left 
elbow, left distal radial ulnar joint, and left first 
metacarpal joint were all caused by his service-connected arm 
fracture due to Charcot (denervation) type arthropathy 
distally and traumatic arthropathy proximally.  The physician 
opined that the veteran had had long-standing left peripheral 
neuropathy of the left median nerve which was caused by in-
service arm fractures and had caused loss of strength to the 
left grip, loss of supination, atrophy of the left thenar 
muscles, atrophy of the left forearm muscles, loss of ability 
to flex the left fingers, atrophy of the hand muscles, loss 
of left hand dexterity, and loss of sensation in the distal 
left median nerve distribution.  

Since the medical evidence contains conflicting information 
regarding the severity of service-connected disability, the 
Board finds that a remand for a new examination is warranted 
in order to reconcile the seeming conflict between certain 
findings and conclusions of record.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
the remanded matter.  The additional 
material received, if any, should be 
associated with the claims folder.

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment for his service-
connected left arm disability that has 
not already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  If any records sought by the RO 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the above-requested development 
has been completed, the RO should then 
schedule the veteran for a VA examination 
to determine the current severity and 
characteristics of the service-connected 
residuals of the left radius fracture.  
The examiner should review the claims 
file, examine the veteran, conduct range 
of motion studies and any indicated 
tests, and then describe all 
symptomatology attributable to the 
service-connected disability.  The 
examiner should report detailed clinical 
findings and comment specifically on the 
likely degree of disability attributable 
to the service-connected left arm 
disability.  The examiner should identify 
any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected left arm 
disability.  The examiner should provide 
an opinion, in terms of the rating 
criteria, as to the extent that pain 
limits the veteran's functional ability.  
The examiner should render an opinion as 
to the extent to which the veteran 
experiences weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups.  See 
DeLuca, supra.  To the extent that the VA 
examiner finds disability of the left arm 
which can be disassociated from the 
service-connected disability, he/she 
should explain the evidence relied upon 
to disassociate that disability from the 
service-connected disorder.  Finally, the 
examiner should specifically address 
whether the veteran has tendon tie-up or 
muscle or nerve damage due to service-
connected disability.  Any such 
disability found to be the result of 
service-connected fracture residuals 
should be described in terms of pertinent 
rating criteria.  The rationale for the 
examiner's opinions should be explained 
in detail.  All opinions should be 
explained in light of the opinions 
already of record.  See discussion, 
supra.  The examiner should point to 
specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinions already 
of record.

4.  The RO should ensure that the 
examination complies with this remand, 
especially with respect to the 
instructions to provide medical opinions 
and findings necessary to apply all 
potentially pertinent rating criteria.  
If the report is insufficient, it should 
be returned to the examiner for further 
action.

5.  After the development requested above 
has been completed, the RO should 
re-adjudicate the claim.  The RO should 
ensure that all notification and 
development actions required by the 
Veterans Assistance Claims Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) have been met.  The RO should also 
specifically consider whether any 
separate rating(s) is(are) warranted for 
service-connected disability (see 
Diagnostic Code 5213, Note).  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since a SSOC was issued in April 
2000.  38 C.F.R. § 19.31 (2000).

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


